EXHIBIT SUBSIDIARIES OF THE COMPANY The following are subsidiaries of Siberian Energy Group Inc.: ZAURALNEFTEGAZ LIMITED A company organized under the laws of England, of which Siberian Energy Group Inc. owns 50% of the issued and outstanding stock. SIBERIAN ENERGY GROUP INC. A corporation formed under the laws of the Province of Ontario, Canada, of which Siberian Energy Group Inc. owns 100% of the issued and outstanding stock. KONDANEFTEGAZ, LLC A Russian limited liability company, of which Siberian Energy Group Inc. owns 44% of the outstanding and issued stock.
